Citation Nr: 0632494	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.  He also had additional reserve service from 1970 to 
1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO which 
granted service connection and assigned an initial 30 percent 
evaluation for PTSD, from October 29 2002.  The veteran 
appealed the assigned evaluation.  The issue was later 
remanded by the Board in April 2006 for additional 
development and adjudication.



FINDING OF FACT

The veteran's PTSD has been manifested primarily by symptoms 
including: chronic sleep impairment, nightmares, anxiety, and 
irritability, non-motivation, anger, and depression.  These 
symptoms demonstrate occupational and social impairment, with 
no more than occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial decision.  In the present case, the 
veteran was provided notice consistent with the VCAA prior to 
the initial RO decisions in September 2003.  

In letters dated in December 2002 and September 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Thus, the Board concludes that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
increase is being denied, no new rating or effective date 
will be assigned, so those downstream issues are moot.

II.  Factual Background

A review of the record shows that service connection was 
established for PTSD by the currently appealed September 2003 
RO decision.  A 30 percent evaluation was assigned, effective 
October 29, 2002, the date of receipt of the veteran's claim.  
In support of the claim are VA and private treatment records 
dated from 2002 to 2005, which show the veteran exhibited 
symptoms consistent with PTSD.  Specifically during 
evaluation in April 2003, the veteran reported problems with 
concentration and nightmares.  Following evaluation the 
diagnosis was moderate PTSD, and a Global Assessment of 
Functioning (GAF) score of 60 was assigned.  The remaining 
treatment reports show the veteran attended regular therapy 
sessions from June 2003 through March 2005, and include a 
record of behavior observed by medical staff.  He actively 
participated during those sessions, and was cooperative in 
spite of the significant stressor of dealing with marital 
conflict.  

On VA examination in August 2003, the veteran reported 
problems with nightmares and re-experiencing secondary to a 
traumatic event that happened while he was in service.  He 
had no history of psychiatric hospitalization, and was not on 
medication.  The veteran reported that he has been married 
twice.  His first marriage had failed after a couple of 
years, and the second marriage had been ongoing for 21 years.  
He had three daughters.  He reported a history of heavy 
drinking during the 1970s, which did not appear to be a 
current problem.  He also reported a number of different 
jobs, and more recently had been a chaplain and minister.  He 
had stopped working due to physical disability several years 
before, and had basically been raising the children while his 
wife worked.  He said he had a large number of friends and 
family, and was involved in his children's activities and 
actively involved in the local school system.  He had never 
had a suicide attempt or assaultiveness.  The examiner 
described the veteran as reasonably responsible and 
relatively happy with his life.  

On clinical evaluation, the veteran was cooperative, 
pleasant, and coherent, without delusions or hallucinations.  
He maintained good personal hygiene.  He was not suicidal or 
homicidal and there was no evidence of memory loss or 
obsessive or ritualistic behavior.  His rate and flow of 
speech were normal.  There were no reports of panic symptoms 
and the veteran was not particularly depressed or anxious.  
There was no impairment of impulse control and he did not 
have a secondary mood disorder, such as substance use 
disorder, anxiety disorder or personality disorder.  It was 
noted that the veteran's sleep was chronically impaired.  The 
examiner concluded the veteran's psychosocial functioning 
status and quality of life at this point were reasonably 
good, and a GAF score of 70 was assigned.  

On VA examination in January 2005, the examiner noted that he 
had been unable to review past medical records, but indicated 
that the veteran's present medical history over the last year 
included symptoms of irritability, temper, nightmares, non-
motivation, anger, depression which were much improved on 
medication.  There was no complaint of current suicidal or 
homicidal ideation and no psychotic symptoms.  His PTSD 
symptoms were described as mild in comparison to other 
patients.  The frequency of significant symptoms was slow 
except for his irritability, depression and temper.  He 
reported diminished sex drive and concentration.  In general 
he has been functional but unable to do any meaningful work 
outside the home.  He reported a lot of marital stress, 
describing his marriage as stormy and that one of his 
daughters had recently gone into remission from non-Hodgkins 
lymphoma.  He reported good communication with the kids.  He 
noted that he had been unable to work since 1987 primarily 
because of a neurological disorder.  Although the veteran had 
not been hospitalized psychiatrically, he had received a 
great deal of outpatient care both regarding problems with 
both his marriage and PTSD.  He complained of difficulty 
sleeping, nightmares, flashbacks, intrusive thoughts, 
irritability, anger, depression, and a basic inability to 
function.

The examiner noted that the veteran was neatly dressed, well 
groomed, and well oriented.  He spoke coherently with no 
suggestion of loosening of association, ideas of reference, 
or delusional thinking.  He performed flawlessly on cognitive 
testing.  He was not clinically anxious or clinical 
depressed.  He maintained good eye contact, and there was no 
evidence of any psychotic disorder.  His memory was intact 
for both recent and distant events.  His judgment and insight 
were likewise intact.  Although the examiner concluded the 
veteran's PTSD was mild to moderate in degree, he assigned a 
GAF score of 35.  

During an RO hearing in January 2005, the veteran presented 
testimony about the onset and severity of his PTSD symptoms, 
which included nightmares, decreased concentration, and 
problems with socializing and judgement.  He also testified 
as to his current treatment which included therapy.  

In June 2005, the VA examiner who had conducted the January 
2005 VA examination submitted an addendum to his earlier 
report.  In it he noted that at the time of his previous 
evaluation he was struck by the fact that the veteran was not 
working, was depressed, had difficulty getting up in the 
morning and had high levels of marital stress.  However, 
since that initial examination, he had been able to review 
the veteran's medical records and noted the previous GAF 
scores from other physicians.  The examiner stated that it 
became quite clear that, in part, without the benefit of 
medical records, he was moved to render a GAF of 35.  As a 
result of this review he has had to reevaluate the GAF score 
in order to bring it more in line with previous examiners who 
had been following the medical records and assigned higher 
GAF scores of 60.  The examiner noted that this score 
comports more with previous reports and assumes some mild 
slippage in function due to the veteran's physical disability 
and family condition.  The examiner concluded that the 
overall diagnostic impression of PTSD and depression remained 
the same, but a GAF score of 65 was assigned rather than the 
previously noted GAF of 35.  

Also of record is statement from the veteran's Vet Center 
counselor, dated in October 2005.  She reported following the 
veteran since 2002, with treatment modalities including 
medication and individual, couple, and group therapy.  It was 
noted that the veteran's psychological functioning had 
improved in several areas including his attitude towards 
himself and nightmares, which had become less frequent and 
less intense.  He has had fewer intrusive memories and had 
become more regular with his exercise routine.  He also 
attended church on a monthly basis, and contacted friends 
weekly either by phone or e-mail.  He was also participating 
in community politics.  The examiner noted the veteran had 
not improved in other areas, particularly his substance use, 
and his overriding problem seemed to be lack of motivation.  

III.  Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2006).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  Id.  

The veteran's PTSD has been assigned a 30 percent evaluation 
under the general rating criteria for evaluating psychiatric 
disorders.  The evidence of record since the effective date 
of the grant of service connection describes a fairly 
consistent pattern of symptomatology and manifestations, 
which may be described as productive of no more than 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Symptoms 
have included depression, anger, irritability, sleep 
impairment, intrusive thoughts, and nightmares.  However, the 
veteran's subjectively reported symptoms and descriptions of 
his PTSD appear to be far worse than the objective clinical 
manifestations indicate, especially with respect to his 
degree of occupational and social adjustment.  

The Board finds that the criteria for a rating in excess of 
30 percent for PTSD are not met in the present case, in that 
relevant treatment records in general show the veteran to be 
a person who functions very well.  Although his sleep 
difficulties are well documented, this is adequately 
compensated by the current 30 percent rating under DC 9411, 
since a rating at this level presumes that he will experience 
chronic sleep impairment and, in fact, this is expressly 
mentioned in the diagnostic code.  The veteran has also 
complained of difficulty with sustained concentration, but 
the evidence does not otherwise show disturbance of affect or 
mood, speech suggestive of disorders of thought or 
perception, panic attacks, difficulty understanding commands, 
or significant impairment of memory, judgment, or abstract 
thinking.  The examiners reported no impairment of thought 
process, nor did they observe delusions or hallucinatory 
phenomenon or psychosis.  The veteran did not exhibit 
inappropriate behavior, and his affect was generally 
appropriate.  He has required no inpatient psychiatric 
treatment and recent treatment records showed mild 
improvement.

The Board notes that there is some evidence of a decrease in 
motivation and reports of difficulty in establishing and 
maintaining effective social relationships.  But, even by the 
veteran's own admission, these difficulties are not nearly as 
severe as he has suggested.  Despite his reports of problems 
with social interaction, he has the ability to establish and 
maintain effective relationships, both in the context of 
obtaining medical care (such as individual therapy) and in 
maintaining relationships, as is demonstrated by his positive 
relationships with his children and his ability to continue 
his marital relationship, albeit with strain.  The veteran 
also reported meaningful leisure pursuits including attending 
church, participation in local politics and regular contact 
by phone and email with friends and family.  The veteran's 
maintenance of relationships under these circumstances is 
inconsistent with the interpersonal relationship skills of a 
person suffering anxiety symptomatology warranting a 
50 percent disability rating.  Although the veteran has not 
worked since 1987, the record shows that his unemployment was 
occasioned by non-service connected physical problems.  

Although a GAF score of 35, indicative of serious impairment, 
was reported in 2005, other scores recorded by VA treating 
personnel and compensation examiners appear to predominate in 
the range of 60 or higher.  The veteran's most recent GAF 
score of 65, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
(DSM-IV), represents mild symptoms, such as a depressed mood 
and mild insomnia, but contemplates a person who is generally 
functioning pretty well with some meaningful interpersonal 
relationships.  In this case, the reported symptomatology is 
consistent with the assigned GAF score.  

Finally, the Board has considered whether this is a case 
appropriate for "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The most probative evidence 
supports the conclusion that there was no actual variant in 
the severity of the veteran's PTSD during the appeal period.  
In fact, his level of psychiatric disability has been 
consistently at a level much more commensurate with the 
applicable criteria for a 30 percent rating than a 50 percent 
rating.  Thus, while this is a case where staged ratings need 
to be considered, the appropriate level of disability rating 
due to PTSD for the period from October 2002 is the 
currently-assigned 30 percent.

ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


